Citation Nr: 1117839	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-00 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a dental disability, to include on a secondary basis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for the four disabilities listed on the title page of this decision.

The issues of entitlement to service connection for a bilateral foot disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.

2.  The Veteran's current claimed dental disability, periodontal disease, is not subject to service-connected compensation.

3.  The Veteran's current claimed dental disability is not proximately due to or the result of his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

The criteria for service connection for dental disability, including for treatment purposes only, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2010).

2.  A dental disability is not proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a September 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his dental claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  

There is no notice letter which informed the Veteran about disability ratings and effective dates; however, because the claim is denied herein, the lack of notice in this regard is not prejudicial to the Veteran.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For claims for service connection for dental conditions, specifically, current regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the dental condition is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (this is referred to as "Class II(a)" eligibility).

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997), VA's General Counsel clarified that the term "service trauma" in 38 C.F.R. §17.123(c) (now § 17.161(c)), for Class II(a) eligibility, does not include the intended effects of treatment provided during the Veteran's military service - such as a tooth extraction.  The Board is bound by the precedent opinions of VA's General Counsel, as the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).

The following will not be service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(e).

As already alluded to, there are various categories of eligibility for VA outpatient dental treatment, to include Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition, provided they apply for treatment within 180 days after service, for service that was on or after October 1, 1981 (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The Veteran does not meet the criteria for compensation because the Veteran does not claim, nor does the evidence show, that he sustained dental trauma in service and the record shows that his periodontitis is a condition that may only be service connected for treatment purposes.  

The Board also finds that the criteria for eligibility to receive VA outpatient dental treatment have not been met.  Generally, a Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board has examined all the classifications of dental disability under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran.

In this regard, the Veteran does not meet the requirements of class I because he does not have a service-connected compensable dental condition or disability.  The Veteran does not meet the requirements of class II because the Veteran was discharged from active service after September 30, 1981, and did not file his application for dental benefits within 180 days of his separation from active service.  The Veteran does not meet the requirements of class IIa because he does not have a dental condition or disability that is the result of combat wounds or other service trauma.  The Veteran does not meet the requirements of class IIb or class IIc because he was not detained or interned as a prisoner of war at any time during his active service.  The Veteran does not meet the requirements of class IIR because he did not file an application for dental benefits prior to his July 2005 original claim.  The Veteran does not meet the requirements of class III because he does not have a dental condition or disability that has been medically determined to be aggravated by a service-connected condition.  The Veteran does not meet the requirements of class IV because he is not a service-connected Veteran with disabilities rated as 100 percent disabling.  The Veteran does not meet the requirements of class V because he is not a participant in a rehabilitation program under 38 U.S.C. Chapter 31.  Finally, the Veteran does not meet the requirements of class VI because there is no evidence that he is scheduled for admission or otherwise receiving care under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161 (a).  

Accordingly, service connection for treatment purposes is also unwarranted.

With regard to the claim on a secondary basis, the Board notes that there is no medical evidence of record showing that the Veteran's dental disability is in any way caused by or aggravated by his service-connected diabetes mellitus.  Instead, the only evidence of such an etiological relationship is the Veteran's own statements.  The medical evidence shows that the diabetes mellitus is very well controlled and that the Veteran is on no medication for it.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Although the Veteran is competent to report that he has experienced tooth or gum problems or pain, he is not competent to render a diagnosis or opine regarding medical causation for such.  Consequently, his lay opinion regarding the dental disability being due to the service-connected diabetes mellitus is accorded no probative value.

The Veteran has not been afforded a VA dental examination in conjunction with this claim.  In this regard, the Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, however, there is no competent evidence that the current dental disability is in any way related to service, and as indicated above, the Veteran does not allege trauma.  Moreover, none of the competent evidence indicates a nexus between the dental disability and diabetes mellitus.  As such, a VA examination is not warranted.

Therefore, the claim for service connection for a dental disability is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental disability is denied.


REMAND

Before addressing the merits of the remaining issues currently on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to the claim for entitlement to service connection for a bilateral foot disability, the Board notes that the service treatment records show numerous entries regarding the Veteran's feet.  An October 1966 service treatment record notes that there were protruding metatarsal heads with large and tender callous buildup.  The Veteran was referred to a podiatrist.  Another October 1966 service treatment record indicates the presence of painful plantar calluses.  There is other evidence of painful toes, ingrown toenails, skin problems regarding the feet, and infections of the toenails.  A December 1965 service treatment record indicates that there was nerve impingement of the left foot.

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran served in Vietnam and received the Bronze Star Medal for meritorious service in connection with military operations against a hostile force between May 1967 and April 1968.  Although on his DD Form 214, the Veteran's military occupational specialty (MOS) is listed as Administrative Specialist (19 years) and Personnel Sergeant (10 years), the Board finds that the Veteran's statements regarding his exposure to excessive noise while serving in Vietnam to be credible.  Specifically, in an August 2008 statement the Veteran indicated that participated in multiple helicopter missions with the 93d Helicopter Company, and there were repeated attacks against the headquarters in Saigon airport base camp during the Tet Offensive.  

The Veteran is competent to report current bilateral foot complaints, as well as current complaints of hearing loss and tinnitus.

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records of complaints and findings with respect to the Veteran's feet.  Moreover, as noted above, the Veteran's statements regarding his exposure to excessive noise during service is credible.  Additionally, the Veteran stated in his February 2007 notice of disagreement that he has had problems with his feet ever since 1966.  Finally, he indicated in an August 2008 that his hearing has progressively worsened over the years and in a January 2009 statement, the Veteran indicated that his tinnitus has gotten worse over the years.  Therefore, VA examinations are warranted in order to determine the nature and etiology of any currently present bilateral foot disability, bilateral hearing loss, and/or tinnitus.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or an effective date.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which complies with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Obtain copies of all VA medical records dating from February 2009 to the present regarding treatment for bilateral feet disorders, bilateral hearing loss and tinnitus, and associate them with the claims files.

3.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any bilateral foot disability.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to any currently present foot disability as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the October 1966 service treatment records showing complaints of callouses on the feet, as well as dermatological findings regarding the feet, ingrown toenails, and infections.  

The examiner should address the Veteran's complaints of ongoing and worsening foot problems since service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA audiologic examination in order to determine the nature and etiology of any current bilateral hearing loss and/or tinnitus.

All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to any currently present bilateral hearing loss and/or tinnitus as to whether each is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Exposure to excessive noise during service is conceded.  The examiner should address the Veteran's complaints of ongoing and worsening hearing and tinnitus since service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

5.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


